Willson, Judge.
Henry Phoenix, a witness for the State, was the only witness who testified that defendant played at the game of craps. After .said witness had testified, the defendant, with the permission of the court, recalléd him and placed him on the witness stand, and propounded questions to him for the purpose of laying a predicate to impeach him. In this there was no error. Garza v. The State, 3 Texas Ct. App., 286; Treadway v. The State, 1 Texas Ct. App., 668.
Having laid the proper predicate for impeaching said witness, defendant offered impeaching evidence which, upon objection made thereto by the State, was rejected upon the ground that by recalling the witness Phcenix the defendant had made said witness his own and could not impeach him. This was error, and inasmuch as said witness furnished the only testimony of defendant’s guilt, was material error. By recalling said witness merely for the purpose of laying a predicate to impeach him, the defendant did not vouch for his credibility and was not thereby deprived of the right to impeach him. Hor was the impeaching testimony offered collateral or irrelevant, as it was for the purpose of showing the animus, ill will, and reckless disregard of truth of said witness.
Because the court erred in rejecting the proposed impeaching testimony, the judgment is reversed and the cause is remanded.

Reversed and remanded.

Judges all present and concurring.